Citation Nr: 1311831	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-46 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, including as secondary to a service-connected low back disability.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977 and from June 1979 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois Regional Office (RO), which denied service connection for a neck disability, assigned a 10 percent increased disability rating for low back pain, effective November 2007, and continued a 10 percent rating for a left knee disability, degenerative joint disease (DJD).  In November 2012 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  At the hearing the Veteran submitted additional evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159.

Regarding the claim for service connection for a neck disability, the September 2012 Travel Board hearing did not address such disuse (there was no testimony on it or mention of it in the transcript).  The record does not reflect why that is so (i.e., whether the issue was withdrawn, or there was no testimony to present, or whether it was an oversight); the Veteran and filed a separate notice of disagreement (NOD) on the issue, and it was separately developed for appellate review.  As the Veteran had requested a hearing before the Board in the matter on his substantive appeal, whether or not he still desires a hearing in the matter must be clarified, and if so such hearing must be scheduled.   

If a hearing on the matter of service connection for a neck disability is no longer desired, further development of the evidentiary record in the matter is needed.  In March 2008 the Veteran indicated that he had no evidence linking his neck disability directly to his service; he indicated that his doctor had related his neck disability to his service-connected back injury.  Since then, including in his April 2009 NOD he has indicated that he had the onset of neck complaints (for which he did not seek treatment) during service; he has asserted that the neck disability resulted from wearing a helmet in service.  He has been found to have cervical degenerative disc disease (DDD), and his accounts and allegations coupled with the current diagnosis of a neck disability satisfy the low threshold standard endorsed by the United Stated Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), regarding when an examination to secure a medical advisory opinion is necessary. 

Regarding the rating for the Veteran's service-connected low back disability (which has been characterized as "back pain" the Veteran testified at the September 2012 hearing, that such disability had increased in severity since his most recent VA examination for the back, in July 2008.  Accordingly, a contemporaneous examination is determine the current severity of the low back disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two years had passed since the last VA examination).  Notably, the record shows that the Veteran has now been found to have lumbar disc disease.  The RO has not adjudicated the matter of service connection for such pathology (or, if it is considered or found to be nonservice connected, whether any low back symptoms/pathology shown may be clearly distinguished from the service-connected "back Pain" (and excluded from the rating of the service connected entity).  

 Furthermore, the record reflects that the Veteran apparently has suffered two postservice intercurrent back injuries, at least one resulting in an award of Workman's Compensation benefits.  He has submitted some records pertaining to evaluations for such benefits; these appear to be incomplete.  The complete records pertaining to the treatment/evaluation of the postservice injuries are needed to properly address the matter of the rating for the service-connected low back disability.

On July 2008 VA examination the Veteran reported that he did not have instability of the left knee; and instability was not found on clinical evaluation.  At the September 2012 Travel Board hearing, he testified that his left knee was now unstable.  His left knee has not been evaluated for rating purposes since the July 2008 examination (a March 2010 VA examination was for the right, not the left, knee).  Accordingly a contemporaneous examination to evaluate the knee is necessary.

The Veteran's co-operation will be needed to secure private records sought.  He is advised that when evidence (including identifying information and releases for private records) requested by VA in connection with a claim of service connection or for increase is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a)..

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran if he still desires a hearing in the matter of service connection for a neck disability.  If so the RO should arrange for such hearing, and further action on the claim of service connection for a neck disability should be deferred pending the hearing, schedule a videoconference hearing before the undersigned.   However, if a hearing on that matter is not sought, the RO should proceed with the further development of such issue ordered below.
2.  The RO should secure for association with the claims file copies of updated complete clinical records (any not already associated with the claims file) of any (and all) VA evaluation and/or treatment the Veteran has received for his low back, left knee, and neck disabilities since 2008.  The RO should also ask the Veteran to identify (and provide release for complete clinical records of-since the records submitted to date appear incomplete) all evaluations and or treatment he has received for the disabilities at issue from private providers, to specifically include complete clinical records of all evaluations and or treatment he received in connection with his postservice intercurrent job-related injuries (and any Workmans' Compensation Awards -with explanation of  what the award was for).

3.  The RO should thereafter arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his neck disability and the current severity of his service connected low back and left knee disabilities.  The entire record  must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on examination of the Veteran and review of the record the examiner should:

(a) identify (by medical diagnosis) each neck disability entity found; 

(b)  as to each such diagnosis opine whether or not such is at least as likely as not (a 50 % or better probability) related directly to the Veteran's service (as due to injury/activities therein) 

(c) If a neck disability id determined to not be directly related to service, opine whether such at least as likely as not (a 50 % or better probability) is related to (was caused or aggravated by) the Veteran's service connected low back disability. 

(d) Identify (by medical diagnosis any (and each) low back disability found?

(e) As to each diagnosed low back disability other than low back pain opine whether such is at least as likely as not (i) part and parcel of (indistinguishable from) the service-connected low back disability, or (i) otherwise related directly to the Veteran's active service/low back complaints therein, or(iii) clearly due to an intercurrent postservice injury-or other postservice etiological factors.

(f) Assess the current severity of the Veteran's low back disability, including a detailed description of all symptoms and associated impairment.  The studies conducted must include ranges of motion, with notations of any further limitations due to factors such as pain, use, etc.  If any symptoms/impairment are found to be clearly due solely to nonservice connected pathology (from, e.g., work-related injuries, should pathology and associated functional limitations should be noted.  Any neurological symptoms should be described in detail (if there are none, it should be so noted).  If lumbar disc disease is confirmed, opine whether or not the disc disease is related to/part of the service connected low back disability (and if so, ascertain whether it has been characterized by episodes of bedrest on physicians' orders, and the frequency and duration of any such episodes.

(g) Regarding the left knee disability, the studies conducted must include ranges of motion (with notation of any additional limitations due to pain, use, swelling, weakness, or any other such factors) as well as tests for instability.  If instability is noted, the severity of such should be described.  The examiner should comment on all related functional limitations.  

The examiner must explain the rationale for all opinions offered.  

4.  The RO should then review the record and re-adjudicate these claims.  The readjudication must specifically include a determination (as to all low back pathology found) regarding whether all low back pathology found is considered service-connected (and if not the Veteran should be so advised, and advised also of his appellate rights in the matter).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

